Judgment Criminal Division of the Supreme Court, Bronx County (Joseph Dawson, J.), rendered June 6, 2007, convicting defendant, after a nonjury trial, of attempted assault in the third degree and harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The fact that the court acquitted defendant of other charges does not warrant a different conclusion. Concur—Saxe, J.P, Friedman, Nardelli, Sweeny and DeGrasse, JJ.